986 F.2d 502
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Steven CLAY, Appellant,v.A. L. LOCKHART, Commissioner of the Arkansas Department ofCorrections, Appellee.
No. 92-1692EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 15, 1992.Filed:  January 22, 1993.

Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Steven Clay appeals the district court's denial of his petition for writ of habeas corpus.  We have carefully reviewed the record and find no error.  Accordingly, we affirm the district court.  See 8th Cir.  R. 47B.